UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2014 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54253 FALCONRIDGE OIL TECHNOLOGIES CORP. (Exact name of registrant as specified in its charter) Nevada 20-0266164 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 17-120 West Beaver Creek Rd., Richmond Hill, Ontario, Canada L4B 1L2 (Address of principal executive offices) (Zip Code) (905) 771-6551 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [ ] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 49,016,667 common shares issued and outstanding as of October 22, 2014. FALCONRIDGE OIL TECHNOLOGIES CORP. Form 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II - OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mining Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 17 SIGNATURES 19 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited interim consolidated financial statements for the three and six month periods ended August 31, 2014 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. MANAGEMENT'S COMMENTS ON UNAUDITED INTERIM FINANCIAL STATEMENTS The accompanying unaudited interim consolidated financial statements and related notes have been prepared in accordance with accounting principles generally accepted in the United States of America and with the rules and regulations of the Securities and Exchange Commission to Form 10-Q and Article 8 of Regulation S-X. These unaudited interim consolidated financial statements should be read in conjunction with the financial statements of our company for the year ended February 28, 2014 and notes thereto contained in the information as part of our company’s Annual Report on Form 10-K filed with the SEC on June 13, 2014. Notes to the consolidated financial statements which would substantially duplicate the disclosure contained in the audited financial statements for fiscal 2014 as reported in the Form 10-K have been omitted. In the opinion of management, the unaudited interim consolidated financial statements furnished reflect all adjustments (consisting of normal recurring adjustments) which are necessary to present fairly the financial position and the results of operations for the interim periods presented herein. Unaudited interim results are not necessarily indicative of the results for the full year. 3 Falconridge Oil Technologies Corp. Consolidated Balance Sheets (Unaudited) August 31, February 28, ASSETS Current Cash $ $ Accounts receivable Total current assets Property & equipment net of accumulated depreciation of $3,411 (2014 - $2,630) Oil and gas properties net of accumulated depletion of $31,794 (2014 - $27,094) Unproved oil and gas properties Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Accounts payable $ $ Accrued liabilities Loan payable - related party Loan payable Total current liabilities STOCKHOLDERS' DEFICIT Common stock, $.001 par value,450,000,000 shares authorized, 49,016,667 shares issued and outstanding as of August 31, 2014and February 28, 2014 Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying unaudited notes are an integral part of these financial statements. 4 Falconridge Oil Technologies Corp. Consolidated Statements of Operations (Unaudited) Three Three Six Six Months Months Months Months Ended Ended Ended Ended August 31, August 31, August 31, August 31, Oil & Gas revenue $ Expenses General and administrative Depreciation, amortization and depletion Other income (expense) Gain on disposal of equipment - - Interest expense ) Net loss $ ) $ ) $ ) $ ) Loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of commonshares outstanding The accompanying unaudited notes are an integral part of these financial statements. 5 Falconridge Oil Technologies Corp. Consolidated Statements of Cash Flows For the six months ended August 31, 2014 and 2013 (Unaudited) Cash flows from operating activities Net loss $ ) $ ) Adjustment to reconcile net loss to net cash used in operations Depreciation, amortization and depletion Gain on oil and gas interest received - ) Accounts receivable Accounts payable and accrued liabilities Net cash used in operating activities ) ) Cash flows from investing activities Cash received in acquisition - Cash flows from financing activities Advances from related party - Cash received from debt issuance - Net cash from financing activities - Net change in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the year for income taxes $
